Case 19-50296   Doc 26   Filed 03/19/19 Entered 03/19/19 07:33:29   Desc Main
                           Document     Page 1 of 6
Case 19-50296   Doc 26   Filed 03/19/19 Entered 03/19/19 07:33:29   Desc Main
                           Document     Page 2 of 6
Case 19-50296   Doc 26   Filed 03/19/19 Entered 03/19/19 07:33:29   Desc Main
                           Document     Page 3 of 6
Case 19-50296   Doc 26   Filed 03/19/19 Entered 03/19/19 07:33:29   Desc Main
                           Document     Page 4 of 6
Case 19-50296   Doc 26   Filed 03/19/19 Entered 03/19/19 07:33:29   Desc Main
                           Document     Page 5 of 6
Case 19-50296   Doc 26   Filed 03/19/19 Entered 03/19/19 07:33:29   Desc Main
                           Document     Page 6 of 6
